Title: From George Washington to Benjamin Tallmadge, 3 December 1782
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dear Sir
                            Head Quarters Decr 3d 1782
                        
                        Your favor of the 28th Ulto came duly to hand—I have been under the necessity of delaying an Answer untill this
                            time.
                        The Relief for the Lines is to move from Camp this Morning—Colonel Webb has directions to send two Companies
                            to Bedford, who will be there this Evening or tomorrow Morning, and wait untill they receive your Orders—The necessary
                            advices respecting the Infantry Companies & Dismounted Dragoons are also given to Colonel Sheldon by this
                            conveyance.
                        You will therefore attempt to carry the proposed Plan into execution on thursday night the 5th instant
                            unless some accident should intervene to prevent it—in conducting the business you will be governed entirely by your own
                            discretion—Should any thing happen to render the Enterprize impracticable, you will join Col. Sheldon, or if he shall have
                            marched, you will follow with the whole Party to Dobbs’ Ferry. I am Dear Sir With great regard Your Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Should any Intelligence arrive You will have it instantly forwarded to me—& leave the same
                                word with Col. Sheldon.
                        

                    